Citation Nr: 0740996	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  06-08 197	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for right knee 
chondromalacia, currently rated as 10 percent disabling.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a cervical spine 
disability, to include arthritis and mild disc bulge, claimed 
as secondary to service-connected low back disability.  

5.  Entitlement to service connection for peroneal left leg 
nerve palsy, claimed as secondary to service-connected low 
back disability.  

6.  Entitlement to an award of a total disability evaluation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from June 1985 to 
April 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  


REMAND

At a July 2007 hearing before the undersigned Veterans Law 
Judge the veteran testified that he was receiving Social 
Security Administration (SSA) disability benefits.  The Board 
notes that there are no SSA records in the veteran's case 
file.  Since evidence contained in SSA records is directly 
relevant to the issue of eligibility for a TDIU award, the 
Board must remand this case so that those SSA records may be 
obtained and associated with the record for consideration in 
adjudicating the issues on appeal.  Because the SSA records 
may also contain evidence relevant to the other issues on 
appeal, adjudication of those issues will be deferred until 
after the SSA records have been obtained and additional 
development, outlined in the following paragraph, has been 
accomplished.

The Board notes that some of the pertinent medical evidence 
of record, particularly that related to the service 
connection issues, is confusing and/or ambiguous and 
therefore inadequate for purposes of adjudicating the claims.  
For example, statements made by VA orthopedist E.N., M.D., 
opine that the veteran's "upper back and cervical area, as 
well as the MRI findings, are least likely to be service 
connected."  This imprecise language leaves to the reader to 
interpret whether Dr. N. intended to mean that the veteran's 
cervical spine disability is at least as likely as not 
service connected, or that Dr. N. meant that the veteran's 
cervical spine disability is the least likely of all 
disabilities to be related to service.  Another statement by 
another examiner, G.S., M.D., in the report of his October 
2004 examination of the veteran, is also ambiguous.  Dr. S. 
stated that the veteran's lumbar back disability was service 
connected, but then went on to say:  "However, other factors 
are present which can also contribute to deterioration of 
other joints, including the cervical spine and knees, such as 
morbid obesity which the veteran has."  The Board is unable 
to tell whether that statement means that the veteran's 
morbid obesity is merely a contributor to his cervical spine 
and left knee disability, or whether the examiner intended to 
imply that it was the veteran's morbid obesity, as opposed to 
other possible causes, that caused these disabilities.  On 
remand, the agency of original jurisdiction (AOJ) will be 
asked to schedule the veteran for an examination intended to 
eliminate ambiguities in the medical opinion evidence in the 
current record.  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should obtain all available 
SSA records and decisions that relate to 
the veteran.  

2.  The AOJ should also contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent to 
his claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran that have not 
been secured previously.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.  

3.  After the above-requested development 
is accomplished, the AOJ should arrange 
for the veteran to undergo a VA joints 
examination by a medical practitioner 
with appropriate expertise to determine 
the current diagnosis and etiology of any 
disorders of the knees, spine, and left 
leg peroneal nerve.  

The examiner should report the current 
symptomatology present for the veteran's 
service-connected disabilities of low 
back strain and right knee 
chondromalacia.  

For the disabilities for which the 
veteran is claiming service connection, 
i.e., left knee disability, cervical 
spine disability, and peroneal left leg 
nerve palsy, the examiner must provide a 
medical opinion, based on review of the 
evidence of record and his/her 
examination of the veteran, as to whether 
any of these claimed disabilities is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) related to military service.  
The examiner should also state the 
medical probabilities that left knee, 
cervical spine disability and peroneal 
nerve disability are caused or made worse 
by service-connected low back disability.  
Since, by its very nature, a medical 
opinion is just that--an opinion rather 
than a statement of certainty--the Board 
recognizes that speculation, tempered by 
the examiner's medical expertise and 
experience, is a component of a medical 
opinion.  

The examiner is also asked to provide a 
medical opinion as to whether the 
veteran, solely because of his service-
connected disability(ies), is incapable 
of performing the physical and mental 
acts required by employment.  An 
inability to work due to non-service-
connected disabilities, age, or an 
inability to perform his former type of 
employment or his employment of choice 
may not be considered.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted, 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ must ensure that the examination 
report complies with this remand and the 
questions presented in the AOJ's 
examination request, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, including an absence of 
requested medical opinions, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).   

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

